OPINION of the Court, by
Judge Owsley.
Th 8 appellee, in an action of trespass ánd false imprison-meat, brought by him in the court below against Craig* on the trial of the general issue, recovered a verdict ar|d judgment for $300 damages, besides costs.
A oew trial was moved for by Craig, and the only points presented for the determination of this court grow 0U^fA ⅛® ref,isal of that court to sustain the motion,
The grounds upen which the new trial was asked, are ■ — 1st, Because the verdict was contrary to evidence. ®ecause t'le verdict is excessive and flagrantly out* i‘ageous. 3d, Because oise of the jurors was on a for* iner jury between the same parties in the same cause,
The motion, we are of opinion, was properly overPul* c(k The verdict is clearly consistent with the evidence* and though the jury may be said to have given full da-inages, we are unable to say they are so flagrantly and outrageously excessive as to authorise the verdict to be disturbed for that cause; and with respect to the thind ground lor a new trial, it need only he remarked that' although one of the jurors of the former jury appears to have been upon the latter jury also, for aught that appears upon the record the appellant may have known the fact before the latter jury was sworn, anil if so he should have made his objection by challenge, but having failed to do so a new trial for that cause ought not to be awarded.
The judgment must be affirmed with costs and damages. ■